DETAILED ACTION
The instant application having Application No. 16/800,277 filed on February 25, 2020 is presented for examination by the examiner.
The amended claims submitted April 22, 2022 in response to the office action mailed January 25, 2022 are under consideration. Claims 1-2, 4-6 and 8-20 are pending. 


Allowable Subject Matter
Claims 1-2, 4-6, 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the first driving coil is disposed on the fixed portion, the second driving coil is disposed on the moving portion, and the driving magnetic element is disposed on the movable portion.”
Claims 2, 4-6, 8-10 and 12 depend from claim 1 and are allowable for at least the reasons stated above.
Regarding claim 11, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “wherein the first elastic assembly has a first fixed connecting portion connected to the fixed portion, and the second elastic assembly has a second fixed connecting portion connected to the fixed portion, and when viewed in a direction that is parallel to the optical axis, the first fixed connecting portion and the second fixed connecting portion do not overlap each other.”
Regarding claim 13, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the fixed portion has a first upper limit plane and a first lower limit plane, which restrict a movement of the movable portion in a first movement range, and the movable portion has a second upper limit plane and a second lower limit plane, which restrict a movement of the moving portion in a second movement range, and when viewed in a direction that is perpendicular to the optical axis, the first upper limit plane and the second upper limit plane do not overlap each other, or the first lower limit plane and the second lower limit plane do not overlap each other.”
	Claims 14-17 depend from claim 13 and are allowable for at least the reasons stated above.
	Regarding claim 18, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “further comprising a third driving assembly, which drives the moving portion and the movable portion to move relative to the fixed portion.”
	Claims 19-20 depend from claim 18 and are allowable for at least the reasons stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872